DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
The amendments to the claims and specification as well as remarks filed on 7/13/2021 have been entered and considered.   
Claims 1-2, 5-9, 11-12, 14, 16-19, 21-23, and 25 are pending.
Claims 1, 5, 8-9, 12, 14, 19, and 22 are amended.
Claims 3-4, 10, 13, 15, 20, and 24 are cancelled. 
Claim 2 is withdrawn. 
Claims 1, 5-9, 11-12, 14, 16-19, 21-23, and 25 are under examination.  

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in telephone interview with Attorney Johney Han on Aug. 24, 2021 and Aug. 25, 2021.
The application has been amended as follows:  
Claim 1. A method of seeding stem, progenitor 
providing an aqueous solution having a cell population maintained or suspended within, wherein the cell population comprises stem, progenitor and/or tissue specific cells;
providing a superhydrophobic substance and placing the aqueous solution on the superhydrophobic substance;
placing a porous hydrogel comprising a lyophilized 5% collagen in pullulan hydrogel, [[and]] which has a mosaic distribution of a solid film or membrane matrix, into contact with the aqueous solution that is placed on [[a]]the superhydrophobic substance such that at least a portion of the cell population is drawn via a capillary force into micropores of the porous hydrogel and each solid film or membrane matrix deforms around the aqueous solution and the portion of the cell population via the capillary force4 of 10Application No.: 14/973,283Attorney Docket No.: TTNGNZ01501; and 
maintaining contact of the porous hydrogel with the aqueous solution such that the aqueous solution and the portion of the cell population are enclosed within the deformed solid film or membrane matrix via dynamic liquid surface tension such that the aqueous solution and the portion of the cell population are retained within the porous hydrogel.

Claim 2. Cancelled.

Claim 6. The method of claim 1 wherein each solid film or membrane matrix is a collagen, silk, or other polymer 

Claim 8. Cancelled.

Claim 12. A method of seeding stem, progenitor
placing an aqueous cell mixture solution, having a cell population maintained or suspended within an aqueous solution, on or in a superhydrophobic substance, wherein the cell population comprises stem, progenitor and/or tissue specific cells; [[and]]  
maintaining contact of the aqueous cell mixture solution with the superhydrophobic substance; and 
providing a bioscaffold comprising a lyophilized 5% collagen in pullulan hydrogel, which has a mosaic distribution of a solid film or membrane matrix, wherein the bioscaffold is placed on the superhydrophobic substance, and the aqueous cell mixture solution is absorbed via a capillary force into [[a]] the bioscaffold  such that each solid film or membrane matrix deforms around the aqueous cell mixture solution via the capillary force, resulting in cell engraftment within the bioscaffold; and 


Claim 16. The method of claim 12 wherein each solid film or membrane matrix is a collagen, silk, or other polymer 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  
(i) the objection to the specification rejection is withdrawn due to the amendment to the specification filed on 7/13/2021 as well as Applicant’s persuasive argument about the order of the drawings in the 7/13/2021 response (page 7);
(ii) the rejection of Claims 1, 5-9, 11-12, 14, 16-19, 21-23, and 25 under 35 U.S.C. 112(b) is withdrawn due to the amendments to the base claims 1 and 12 as well as to claims 5 and 14, filed on 7/13/2021;
(iii) the rejection of Claims 8, 9, 19, and 22 under 35 U.S.C. 112(d) is withdrawn due to the amendments to or cancellation of the claims; and
(iv) the rejection of Claims 1, 5-9, 11-12, 14, 16-19, 21-23, and 25 under 35 U.S.C. 103 over Gurtner et al. in view of Suzuki et al. and Alves et al. is withdrawn, because the claimed method of claims filed on 7/13/2021 is distinct from the method suggested by the cited prior art. Specifically, the amended claims 1 and 12 require that the aqueous solution and cell population are enclosed within the deformed solid film or membrane matrix via dynamic liquid surface tension; and that the solid film or membrane matrix 
Therefore, the claimed method is novel and unobvious over the art of record.  Therefore, the claims are allowable over the art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1, 5-7, 9, 11-12, 14, 16-19, 21-23, and 25 are allowed.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PMR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Qing Xu, Ph.D., whose telephone number is (571) 272-3076.  The examiner can normally be reached on Monday-Friday from 9:30 AM to 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau, can be reached at (571) 272-0614.  Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-1600.

/ALLISON M FOX/Primary Examiner, Art Unit 1633                                                                                                                                                                                                        
/Qing Xu/

Patent Examiner
Art Unit 1653